              Case 2:10-cr-00069-RAJ Document 65 Filed 07/20/20 Page 1 of 1




 1                                               THE HONORABLE RICHARD A. JONES
 2
 3
 4
 5
                             UNITED STATES DISTRICT COURT
 6
                            WESTERN DISTRICT OF WASHINGTON
 7                                    AT SEATTLE

 8   UNITED STATES OF AMERICA,                  ) No. CR10-069-RAJ
                                                )
 9                  Plaintiff,                  ) ORDER GRANTING
                                                ) MOTION TO SEAL EXHIBITS
10             v.                               )
                                                )
11   DONDANOVA DOMINIQUE LEWIS,                 )
                                                )
12                  Defendant.                  )
                                                )
13
14         THIS MATTER has come before the undersigned on the motion of defendant,
15   Dondanova Dominique Lewis, to file Exhibits 2 and 3 of the Motion for Compassionate
16   Release under seal. The Court finds there are compelling reasons to permit the filing of
17   the documents under seal.
18         IT IS HEREBY ORDERED that Defendant’s Motion to Seal (Dkt. #62) is
19   GRANTED and he shall be permitted to file Exhibits 2 and 3 under seal.
20         DATED this 20th day of July, 2020.
21
22
                                                     A
23                                                   The Honorable Richard A. Jones
                                                     United States District Judge
24
25
26

                                                                 FEDERAL PUBLIC DEFENDER
       ORDER GRANTING MOTION TO SEAL EXHIBITS                       1601 Fifth Avenue, Suite 700
       (USA v. Lewis, CR10-069-RAJ) - 1                               Seattle, Washington 98101
                                                                                 (206) 553-1100
